Citation Nr: 1126767	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a depressive disorder and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a depressive disorder and anxiety.

The Veteran was scheduled for a Travel Board hearing on August 25, 2010.  A Report of Contact dated on August 23, 2010, notes that the Veteran called the RO to cancel his hearing because of a "scheduling conflict," without submitting a statement of good cause, and requested another date for a hearing.  As the case is being remanded herein, the Veteran will have an opportunity to renew his request for a Board hearing, if he so desires.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has depression that first started during his service in the Navy.  He stated that he was hospitalized in Subic Bay, Republic of the Philippines, in 1973 for depression.

The service treatment records (STRs) show the Veteran was hospitalized in a psychiatric hospital for three days in November 1973 and was diagnosed with drug abuse of barbiturates and immature personality.  He had reportedly "overdosed" on barbiturates on the ship.  On admission to the hospital he was alert, oriented, cooperative, and there were no signs of a thought disorder, depression, anxiety, or organic mental impairment.

Many years after service, VA outpatient treatment records note in March 2004 that the Veteran had a past medical history of depression and also had a positive depression screen.  The Veteran reported on an interview with a VA social worker in March 2004 that he had suffered with depression for more than a year.  VA treatment records dated in February 2005 and May 2005 note that the Veteran was still not being treated for his mental health condition but that he was taking Prozac.  In February 2006, the Veteran was seen at the VA urgent care clinic and diagnosed by a psychologist with recurrent major depression.  A July 2006 VA urgent care note also shows that the Veteran requested an assessment and treatment for major depression.  He reported that he had been depressed since the military in 1974 when he overdosed and was treated in a Navy hospital.  He said he had chronic suicidal ideation with thoughts of overdosing with Elavil.  The Veteran continued to receive both inpatient and outpatient VA mental health treatment through August 2008.

VA has a duty to obtain a medical examination or opinion if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in- service event, injury, or disease, (3) an indication that the current disability may be associated with the in-service event, and (4) a lack of sufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004). The Court said the threshold for the need for an examination or opinion is low.

Because the record shows the Veteran was treated for overdosing on barbiturates in service and reported that he first became depressed in service, and post-service treatment records note continued findings of major depression with suicidal ideation involving plans to overdose on medication, a medical opinion should be provided to assess whether there is any direct causal relationship between any present psychiatric diagnosis and his military service.

Further, the Veteran reported on VA treatment records that he received inpatient psychiatric treatment from June 2003 to December 2003 at a hospital in Bath, NY, for depression and substance abuse.  These records do not appear in the claims file.  As they appear to be pertinent to the present claim, reasonable efforts should be made to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and sign the proper release forms for VA to make reasonable efforts to obtain the inpatient psychiatric treatment he reportedly received from June 2003 to December 2003 in Bath, NY.  Document all attempts to obtain the records.  If the attempts to obtain the records are unsuccessful notify the Veteran and allow for an opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any the Veteran has any current psychiatric disorder(s) which was caused by or first manifested during military service, specifically his November 1973 inpatient psychiatric treatment for drug abuse and immature personality; or whether such a causal relationship or manifestation of psychiatric disorder(s) in service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

